COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Artis Charles Harrell v. Jerome Godinich, Jr.

Appellate case number:    01-16-00338-CV

Trial court case number: 2014-63129

Trial court:              190th District Court of Harris County

        Appellant, Artis Charles Harrell, has filed a notice of appeal of the trial court’s order of
dismissal and an affidavit of inability to pay costs on appeal. See TEX. R. APP. P. 20.1(a)(2),
(c)(1), (d). The clerk’s record on indigence reflects that, on April 28, 2016, the district clerk
timely filed a contest to the affidavit. See TEX. R. APP. P. 20.1(e)(1). The trial court, therefore,
was required to conduct a hearing or sign an order extending the time to conduct the hearing by
May 9, 2016. See TEX. R. APP. P. 4.1, 20.1(i)(2), (3). And to properly sustain the contest, the
trial court was required to sign an order no later than May 9, 2016, the date on which the contest
was set for a hearing by submission. See TEX. R. APP. P. 20.1(i)(4). The trial court signed the
order sustaining the contest on May 10, 2016. Accordingly, the allegations in the affidavit are
deemed true, and appellant is entitled to proceed without advance payment of costs. See TEX. R.
APP. P. 20.1(i)(4); In re G.C., 22 S.W.3d 932, 932–33 (Tex. 2000) (concluding, because trial
court did not sign order sustaining indigence contest or extending time for hearing within ten
days after contest filed, rule deemed allegations in affidavit of indigence as true, and authorized
appellant to proceed with appeal without prepayment of costs).

        The Clerk of this Court is directed to make an entry in this Court’s records that appellant
is indigent and allowed to proceed on appeal without advance payment of costs.

        Although the district clerk filed a clerk’s record on indigence, the clerk has not filed a
clerk’s record for the appellate record. See TEX. R. APP. P. 34.1, 34.5(a), 35.1, 35.3(a)(2).
Accordingly, the district clerk is directed to file with this Court, within 30 days of the date
of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a) and any additional items requested by any
party. See TEX. R. APP. P. 20.1(k), 34.5(a), (b).

        The court reporter has filed an information sheet indicating that there is no reporter’s
record in this appeal.
       Appellant’s brief is due within 30 days after the date the clerk’s record is filed in this
Court. See TEX. R. APP. P. 38.6(a).

       Finally, appellant has filed a motion asking the Court to order the district clerk to forward
the clerk’s record on indigency to this Court and forward a copy of that clerk’s record to
appellant. Because the district clerk has filed the clerk’s record on indigency in this Court and
appellant may proceed without advance payment of costs, we dismiss appellant’s motion as
moot.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually

Date: July 28, 2016